 1                                        JS-6
 2

 3

 4

 5

 6

 7

 8

 9

10
                               UNITED STATES DISTRICT COURT
11
                              CENTRAL DISTRICT OF CALIFORNIA
12

13

14   LINDA SHAHBAZIAN and                CASE NO. 2:18-cv-03076-ODW(KS)
     EDWIN MENDOZA, individuals, on       Assigned to: Hon. Otis D. Wright II
15   behalf of themselves, and on behalf
16   of all persons similarly situated,
17                 Plaintiffs,               FINAL JUDGMENT
18   vs.
19   FAST AUTO LOANS, INC., a
20   California Corporation; and Does 1
     through 50, Inclusive,
21

22
                          Defendant.
23

24

25

26

27

28

     CASE NO. 2:18-CV-03076                                              JUDGMENT
 1                 On November 8, 2019, the Court granted final approval of the parties’
 2   class action settlement and awarded Plaintiff’s attorney’s fees, costs, and service
 3   awards. (Dkt. No. 48.) Final judgment is therefore ordered on the terms set forth in
 4   the Order Granting Final Approval To Class Action Settlement, dated November 8,
 5   2019. Specifically, Plaintiffs and Participating Class Members will take that
 6   which is stated in the Class Action Settlement Agreement; and all claims in the
 7   Second Amended Complaint are dismissed in their entirety with prejudice as to
 8   Defendant.
 9                 Without affecting the finality of the Judgment, the Court will have
10   continuing jurisdiction over the Action and the Settlement solely for purposes of (i)
11   enforcing the Settlement Agreement, including resolution of any dispute concerning
12   any provision of the Agreement, (ii) addressing settlement administration matters,
13   and (iii) addressing such post-Judgment matters as may be appropriate under court
14   rules or applicable law.
15                 The Clerk of the Court is directed to close this case.
16                 IT IS SO ORDERED.
17

18   12/11/19_____________
19                                                  HON. OTIS D. WRIGHT II
                                                U.S. DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                               -1-
     CASE NO. 2:18-CV-03076                                                     JUDGMENT
